IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,872



                         EX PARTE JUAN A. FUENTES, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 114-0296-07-A IN THE 114 TH DISTRICT COURT
                            FROM SMITH COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to fifty years’ imprisonment. His direct appeal was

dismissed as untimely. Fuentes v. State, No. 12-07-00349-CR (Tex. App. – Tyler, October 11, 2007,

no pet.).

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.
       Following a hearing, the trial court has determined that trial counsel failed to timely file a

notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-

time appeal of the judgment of conviction in Cause No. 114-0296-07-A from the 114th Judicial

District Court of Smith County. Applicant is ordered returned to that time at which he may give a

written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

       Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: March 19, 2008
Do Not Publish